Citation Nr: 1011111	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a left knee 
injury.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected right knee chondromalacia.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to May 
1978 and from November 2002 to September 2003.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In June 2009 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Residuals of a left knee injury are manifested by 
complaints of pain, stiffness, popping and weakness when 
climbing and descending stairs with objective evidence of 
tenderness to palpation, with full range of motion; there is 
no evidence of instability, weakness or fatigue or functional 
limitation due to pain.  

3.  Right knee chondromalacia is manifested by complaints of 
pain, stiffness, and weakness when climbing stairs with 
objective evidence of tenderness to palpation, with full 
range of motion; there is no evidence of instability, 
weakness or fatigue or functional limitation due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, and 5261 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for right knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5259, 5260, and 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claims for increased 
disability ratings in September 2005.  He was sent a letter 
in March 2007 which notified him that, to substantiate a 
claim for increased compensation, the claimant must provide, 
or ask VA to obtain, medical evidence demonstrating a 
worsening or increase in severity of the disability.  The 
March 2007 letter also notified him that a claimant could 
also provide, or ask VA to obtain, lay evidence, as well as 
medical evidence, demonstrating a worsening or increase in 
severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The notice also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing her or his entitlement to increased 
compensation.  Specifically, he was informed in the letters 
of types of evidence that might show such a worsening, 
including statements from a doctor containing the physical 
and clinical findings; and statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  

The Board notes that the claimant was not informed until a 
June 2009 letter that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration.  However, the Veteran 
was given an opportunity to respond following this notice, 
and the claim was subsequently readjudicated in the August 
2009 supplemental statement of the case, and therefore any 
defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, a VA medical examination report and treatment 
records are of record, and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  The 
Veteran's written contentions, as well as those of his 
representative were also reviewed and considered in 
connection with his claims.  The Board notes that the 
Veteran's representative contends that VA has committed 
prejudicial error as it has not secured all of his service 
treatment records.  Initially, the Board notes that the 
Veteran's service treatment records are of record and that 
the Veteran has supplied many of the records in question 
himself.  Moreover, as will be noted in the subsequent 
decision, the relevant focus for adjudicating increased 
rating claims is on the evidence concerning the state of the 
disabilities from the time period one year before the claim 
was filed.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
As the Veteran filed his claim in September 2005, more than a 
year after his discharge, his service treatment records are 
not as relevant to the current degree of disability, as are 
the records subsequent to service and one year prior to the 
date of his claim.  Therefore, the Board finds that there is 
no prejudicial error in proceeding with adjudication of the 
claims under the circumstances.

A VA examination with respect to the issues on appeal was 
obtained in May 2006.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board notes that the Veteran's accredited representative 
essentially argues that the May 2006 VA orthopedic 
examination is inadequate because it ignored his statements 
regarding his current knee conditions and was therefore 
"narrowly drawn" and does not adequately reveal the current 
state of his disabilities.  However, the Board finds that the 
May 2006 VA examination obtained in this case is adequate, as 
it is predicated on a review of the claims files and all 
pertinent evidence of record, and provides complete 
rationales for the opinions stated.  Moreover, the May 2006 
orthopedic examination fully addresses the rating criteria 
that are relevant to rating the Veteran's left and right knee 
disabilities.  Thus, there is adequate medical evidence of 
record to make a determination in this case.  Finally, 
contrary to the Veteran's representative's contentions, the 
May 2006 VA examiner did note the Veteran's knee complaints 
and addressed them in the examination report.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
There remains no issue as to the substantial completeness of 
the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  The General Counsel further noted in VAOPGCPREC 
9-98 that the removal of the semilunar cartilage may involve 
restriction of movement caused by tears and displacements of 
the menisci, but that the procedure may result in 
complications such as reflex sympathetic dystrophy, which can 
produce loss of motion.  Therefore, limitation of motion is a 
relevant consideration under Diagnostic Code 5259, and the 
provisions of 4.40, 4.45, and 4.59 must be considered.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Absent x-ray findings of arthritis, limitation of motion 
should be considered under Diagnostic Codes 5260 and 5261.  
Painful motion may add to the actual limitation of motion so 
as to warrant a rating under Diagnostic Codes 5260 or 5261.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

Left Knee

The Veteran's service-connected residuals of a left knee 
injury are currently rated as 10 percent disabling under the 
provisions of Diagnostic Code 5257, for other impairment of 
the knee.  38 C.F.R. § 4.71a (2009).  Under Diagnostic Code 
5257, the criteria assign a 10 percent disability for slight 
recurrent subluxation or lateral instability.  A 20 percent 
disability rating is assigned when such impairment is 
moderate, and a 30 percent disability rating is warranted 
when it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Initially, the Board notes that other diagnostic codes for 
knee disabilities provide for ratings greater than 10 
percent.  However, there is no evidence of knee ankylosis 
(Code 5256), dislocated semilunar cartilage (Code 5258), 
limitation of knee flexion to a compensable degree (Code 
5260), limitation of knee extension to a compensable degree 
(Code 5261), or of malunion of the tibia and fibula (Code 
5262).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a disability rating in excess of 10 percent 
under the applicable criteria.  38 C.F.R. § 4.7.  Initially, 
the evidence of record shows left knee flexion was measured 
to 140 degrees during the May 2006 VA orthopedic examination, 
and left knee extension was measured to 0 degrees.  VA 
treatment records, dating from 2005 to June 2009, show the 
Veteran infrequently complained of left knee pain and sought 
no treatment for such.  Thus, the overwhelming preponderance 
of the evidence reveals that there is no compensable 
limitation of motion under Codes 5260 or 5261.  

The Board acknowledges the Veteran's subjective complaints of 
left knee pain, popping and weakness when climbing or 
descending stairs, as did the May 2006 VA examiner.  While 
there is no clinical evidence of weakness, fatigue, or lack 
of endurance, clicking or snapping, the May 2006 VA examiner 
found tenderness to palpation of the left knee joint.  There 
was no medical evidence of record indicating the Veteran 
experienced any painful motion in the left knee with range of 
motion testing.  Likewise, the Veteran denied flare-ups at 
the time of the examination and the examiner indicated that 
he could not express any additional limitation due to 
repetitive use during a flare-up without resorting to 
speculation.  Moreover, the Veteran denied any left knee 
instability at the time of the examination and objective 
testing revealed no evidence of instability.  The Veteran's 
gait was also observed to be normal.  Finally, X-ray studies 
of the left knee were normal.  The Board finds no basis for 
establishing a disability rating in excess of 10 percent on 
the basis of functional loss.  Accordingly, as the 
preponderance of the evidence of record is against the claim 
for an increased disability rating for residuals of a left 
knee injury, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b).

Right Knee

The Veteran's service-connected right knee chondromalacia is 
currently rated as 10 percent disabling under the provisions 
of Diagnostic Code 5259, for symptomatic removal of semilunar 
cartilage, the maximum disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

Initially, the Board notes that other diagnostic codes for 
knee disabilities provide for ratings greater than 10 
percent.  However, there is no evidence of knee ankylosis 
(Code 5256), dislocated semilunar cartilage (Code 5258), 
limitation of knee flexion to a compensable degree (Code 
5260), limitation of knee extension to a compensable degree 
(Code 5261), or of malunion of the tibia and fibula (Code 
5262).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a disability rating in excess of 10 percent 
under the applicable criteria.  38 C.F.R. § 4.7.  Initially, 
the evidence of record shows right knee flexion was measured 
to 140 degrees during the May 2006 VA orthopedic examination, 
and right knee extension was measured to 0 degrees.  VA 
treatment records, dating from 2005 to June 2009, show the 
Veteran infrequently complained of right knee pain and sought 
no treatment for such.  Thus, the overwhelming preponderance 
of the evidence reveals that there is no compensable 
limitation of motion under Codes 5260 or 5261.  

The Board acknowledges the Veteran's subjective complaints of 
right knee pain and weakness when climbing stairs, as did the 
May 2006 VA examiner.  While there is no clinical evidence of 
weakness, fatigue, or lack of endurance, the May 2006 VA 
examiner found tenderness to palpation of the right knee 
joint.  There was no medical evidence of record indicating 
the Veteran experienced any painful motion in the right knee 
with range of motion testing.  Likewise, the Veteran denied 
flare-ups at the time of the examination and the examiner 
indicated that he could not express any additional limitation 
due to repetitive use during a flare-up without resorting to 
speculation.  Moreover, the Veteran denied any right knee 
instability at the time of the examination and objective 
testing revealed no evidence of instability.  The Veteran's 
gait was also observed to be normal.  Finally, X-ray studies 
of the right knee were normal.  The Board finds no basis for 
establishing a disability rating in excess of 10 percent on 
the basis of functional loss.  Accordingly, as the 
preponderance of the evidence of record is against the claim 
for an increased disability rating for right knee 
chondromalacia, the appeal must be denied.  38 U.S.C.A. 
§ 5107(b)

Finally, in reaching this decision, the potential application 
of various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected left or right 
knee disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
left or right knee disability under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 10 percent for residuals of a left 
knee injury is denied.

An evaluation in excess of 10 percent for right knee 
chondromalacia is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


